Title: To Benjamin Franklin from Ralph Izard, 1 January 1778
From: Izard, Ralph
To: Franklin, Benjamin


Dear Sir
Paris 1st. Jany. 1778.
I am desirous of having a little conversation with you, and shall therefore be obliged to you if you will favour me with your company either this, or tomorrow evening.
If you are engaged at both the times I have mentioned, you will be so good as to write me when I may expect the pleasure of seeing you, as I shall take care not to be interrupted by company. I should not give you the trouble of coming to me, if I were not still confined with the Gout. I am, with great regard, Dear Sir Your most Obedient humble Servant
Ra: Izard.
 
Addressed: To / Dr. Franklin / at / Passy.
Notation: Izard
